DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
This Office Action is intended to vacate/withdraw/replace the prior Office Action (restriction) on 06 SEPTEMBER 2022.
Mr. KENNETH HORTON brought attention to the Examiner that Claim 1-41 are canceled despite most recent set, 5/14/2020, which was used in the CTRS 09/06/2022.  In interest of compact prosecution, the Examiner proposed a verbal restriction of Claims 42-70 on the set filed on 5/7/2020.  Examiner proposed Group I: Claims 42-53; Group II: Claims 54-70.  Mr. HORTON has elected with traverser of Group II.  
Status of Claims
The claim set filed on 07 MAY 2020; where Claims 1-41 are cancelled and the total page count is 5 pages.  Claims 42-70 are pending. 
The claim set filed on 14 MAY 2020 as not been considered as the claim set mentioned above lists the most recent set to be considered.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 42-53, drawn to a method, classified in G01N 27/403.
II. Claims 54-70, drawn to device, a micro-fluidic device, classified in B01L 3/502761.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as a microfluidic circuit adapted to manipulate a droplet in response to light or with a technique by coating the surface with a chemical that reacts with light to change the contact angle and thereby manipulate a droplet. The product can also be used with a process that involves the use of micro-machined pumps and valves that actuates droplets.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification; 
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with KENNETH HORTON on 07 SEPTEMBER 2022 a provisional election was made with traverse to prosecute the invention of Group II: Claims 54-70.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 42-53 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 30 JULY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06 NOVMEBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03 NOVEMBER 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 18 NOVEMBER 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 29 APRIL 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both “housing” and “inner surface”, [0064].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is believed by the Examiner that the inner surface 102 in [0064] is supposed to be inner surface 120.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54, 55 and 59-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-10, 14 and 16-18  of U.S. Patent No. US Patent 9,857,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 14 of ‘333 are the exact same as Claim 54 of the instant invention.  Both Claim 1 and 14 and Claim 54 are directed towards the micro-fluidic device with all the same structural feature including an electrode mechanism comprising an electrowetting device for moving a droplet of a first or second liquid medium in which one or more of said micro-objects are suspended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for monitoring a biological activity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  The monitoring means comprises a monitoring mechanism.  There is no disclosures of any particular structure, either explicitly or inherently.  A monitoring mechanism is not adequate for perform the monitoring because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand what monitoring structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 69 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of means of monitoring. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 54, in the instance of ‘said liquid medium of said droplet’ is awkward wording.  The language used earlier in the claim is ‘a droplet of a liquid medium’.  For clarity purposes, the Examiner suggests ‘said droplet of said liquid medium’. 
Claim 55 recites the limitation "said electrowetting electrode mechanism".  There is insufficient antecedent basis for this limitation in the claim.
For clarity purposes, the Examiner suggests “said electrode mechanism”. 
In Claim 56, in the instance of ‘wherein said holding pens of said plurality’ is awkward working.  The language used earlier in the claim is “plurality of holding pens”.  For clarity purposes, the Examiner suggest ‘wherein said plurality of holding pens. 
Claim 56 recites the limitation "said openings of said holding pens".  There is insufficient antecedent basis for this limitation in the claim.  
Dependent claims follow the same reasoning. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54-70 are rejected under 35 U.S.C. 103 as being unpatentable over CHOU, US Publication No. 2004/0072278 A1, submitted on the Information Disclosure Statement on 16 JUNE 2020; US Patent Application Publications Cite No. 13, and further in view of CHIOU, US Patent 6,958,132 B2, submitted on the Information Disclosure Statement on 16 JUNE 2020, US Patents Cite No. 1.
Applicant’s invention is drawn towards a device, a micro-fluidic device. 
Regarding Claim 54, the CHOU reference discloses a micro-fluidic device, abstract, title, Microfluidic Particle -Analysis System, apparatus, Figure 5-7, system 250, [0371, 0373], comprising: 
a housing disposed on a base, Figure 5-7, cover sip, [0371], said housing comprising a flow path configured to hold a different liquid medium, Figure 5, [0373], wells A, B, D, E, F; and a plurality of holding pens disposed within said housing, Figure 11A, retention mechanism 266, [0388], Figure 11C, traps 412, [0392], each of said holding pens comprising: a physical enclosure enclosing an interior space, Figure 11A, retention mechanism 266, [0388], Figure 11B, pair of retention mechanism 404/406, [0390], Figure 11C, traps 412, [0392], said enclosure structured to (i) hold one or more biological micro-objects suspended in said liquid medium of said droplet and (ii) impede a direct flow of said different liquid medium into said interior space, Figure 11A, retention mechanism 266 to hold capture particles, [0388], Figure 11B, particle 408, [0390], Figure 11C, traps 412 may have any suitable configuration to from three-dimensional arrays of retained particles, [0392]; and an opening in said enclosure disposed adjacent said flow path configured to permit biological micro-objects to be reversibly moved into and/or out of said interior space, [0421], Figure 11A-C, traps/retention mechanism, Figure 27, [0497]; and an electrode mechanism, [0125, 0147]. 
The CHOU reference discloses the claimed invention, but is silent in regards to an  electrode mechanism comprising an electrowetting device for moving a droplet of a liquid medium in which one or more biological micro-objects are suspended. 
CHIOU discloses a micro-fluidic device, Figure 1, microfluidic circuit 100, Column 4 line 47-61, Figure 2, microfluidic circuit 200, Column 6 line 34-50, comprising: an electrode mechanism comprising an electrowetting device for moving a droplet of a liquid medium in which one or more biological micro-objects are suspended, Figure 2, electro-wetting structure 202/204 to move droplet 208, Column 6 line 34-50, Claim 14, Column 2 line 37-61; and a housing disposed on a base, said housing comprising a flow path configured to hold a different liquid medium, Figure 2 droplet 208, Column 6 line 42-46.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the electrode mechanism of CHOU with the electrowetting device for moving a droplet of a liquid medium as taught by CHIOU to induce a gradient in the surface tension of the droplet, where the gradient in the surface tension propels the droplet by capillary force, Column 4 line 15-46.  
Additional Disclosures Included are: Claim 55: wherein the micro-fluidic device of claim 54, wherein said electrowetting electrode mechanism comprises an optoelectronic wetting (OEW) device, CHIOU title, opto-electrowetting, Column 3 line 31-38, Column 4 line 23-46, Column 6 line 51-67.; Claim 56: wherein the micro-fluidic device of claim 54, wherein said holding pens of said plurality are disposed in said housing such that said openings of said holding pens are immediately adjacent said flow path, CHOU, Figure 11A-C, also see another embodiment of traps in Figure 13L and in Figure 12.; Claim 57: wherein the micro-fluidic device of claim 56, wherein: said flow path comprises a fluidic channel in said housing; and said openings of said holding pens are directly connected to said fluidic channel, CHOU, Figure 11A-C, 12, 13L.; Claim 58: wherein the micro-fluidic device of claim 57, wherein said micro-fluidic device comprises a plurality of fluidic channels, Figure 11A, profusion mechanism 268/flow stream 274, Figure 12, buffer and reagent inlets, Inlet 1 and 2, 426/436/432/424/434/436/44, [0406-0407].; Claim 59: wherein the micro-fluidic device of claim 54, wherein one of said plurality of holding pens comprises an inner wall extending from said opening into said enclosure, CHOU, Figure 11A, see shape of retention mechanism 266, has interior wall extending from opening into enclosure, also Figure 12, retention chamber 442, Figure 13C, chambers 1786/1788; [0541] chambers have any desirable shape and size.; Claim 60: wherein the micro-fluidic device of claim 59, wherein said inner wall comprises a barrier between said opening of said holding pen and an inner containment space within said enclosure of said holding pen, [0241], retention mechanism include barrier disposed in the microfluidic network, Figure 13C, [0422], see shape of chamber 1786/1788,  and [0541].; Claim 61: wherein the micro-fluidic device of claim 54, wherein one of said plurality of holding pens further comprises an inner pen comprising an enclosure and an opening, CHOU [0541], where the chambers have any desirable shape and size, but is silent in regards to wherein said inner pen is disposed inside said enclosure of said holding pen.  However, since CHOU discloses that chambers have any desirable shape and size, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the chamber/traps/retention mechanism so that the inner pen is disposed inside said enclosure of said holding pen as a matter of design choice, as an inner pen allows for more secure trapping of particles within each of the holding pens and the inner pen allows for secure trapping when there is reversible flow, the particles are protect from reversible flow for selective trapping.; Claim 62: wherein the micro-fluidic device of claim 54, is suggested by the combination above, but is silent in regards to wherein one of said plurality of holding pens comprises holding spaces separated by interior walls disposed inside said enclosure of said one of said plurality of holding pens, and each said holding space is configured to hold a droplet of said liquid medium containing one of said one or more biological micro-objects.  CHOU does teach that where the chambers have any desirable shape and size, [0541], and does teach that retention mechanism include barrier disposed in the microfluidic network and suitable physical barriers include protrusions, [0213, 0214], so it would be obvious to one having ordinary skill in the art before the effective filing date to modify the holding pens so that the holding spaces separated by interior walls disposed inside said enclosure of said one of said plurality of holding pens to hold a droplet of said liquid medium containing one of said one or more biological micro-objects and to have a size-selective pen for retaining particles, CHOU, [0214].; Claim 63: wherein the micro-fluidic device of claim 54, further comprising: an inlet into said housing to said flow path; and an outlet from said housing from said flow path, CHOU 11A, 11C, outlet passages/channels, [0140, 0392], Figure 13B, outlet 1776/1778, [0419].; Claim 64: wherein the micro-fluidic device of claim 63, wherein said plurality of holding pens of said micro-fluidic device are disposed in said flow path between said inlet and said outlet, CHOU Figure 11A, 11C, 13B.; Claim 65: wherein the micro-fluidic device of claim 64, further comprising a gas exchanger disposed in said flow path between said inlet and said plurality of holding pens, CHOU [0183, 0224, 0230, 0234, 0281, 0468], Claim 88.; Claim 66: wherein the micro-fluidic device of claim 54, further comprising a gas exchanger disposed in said housing, CHOU [0230, 0234, 0281].; Claim 67: wherein the micro-fluidic device of claim 54, wherein all or part of said housing is gas permeable; CHOU [0224, 0281].; Claim 68: wherein the micro-fluidic device of claim 67, wherein said housing comprises a flexible material, CHOU [0127, 0224].; Claim 69: wherein the micro-fluidic device of claim 54, further comprising means for monitoring a biological activity of said one or more biological micro-objects in said droplet of said liquid medium in said holding pen, CHOU [0662, 0640-0645], Figure 71B, Claims 65-63, 68.; and Claim 70: wherein the micro-fluidic device of claim 69, wherein said means comprises sensors configured to detect relevant conditions of a holding pen of said plurality of holding pens within said housing and/or media within said housing, CHOU [0662, 0640-0645], Figure 71B, Claims 65-63, 68.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797